United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50928
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

VICTOR MANUEL GUERRERO, JR.,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 2:05-CR-21-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Victor

Manuel Guerrero, Jr., in his appeal of the order revoking his

supervised release has filed a motion and a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).     Guerrero has not

filed a response to his counsel’s motion.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Article III, § 2 of the Constitution limits federal

court jurisdiction to actual cases and controversies.       See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50928
                                  -2-

Spencer v. Kemna, 523 U.S. 1, 7 (1998).     The case-or-controversy

requirement demands that “some concrete and continuing injury

other than the now-ended incarceration or parole -- some

‘collateral consequence’ of the conviction -- must exist if the

suit is to be maintained.”    Id.

     Guerrero already has served the sentence that was imposed

upon the revocation of his supervised release.    The order

revoking Guerrero’s supervised release imposed no further term of

supervised release.   Accordingly, there is no case or controversy

for this court to address, and the appeal is dismissed as moot.

Counsel’s motion to withdraw is denied as unnecessary.

     MOTION DENIED AS UNNECESSARY; APPEAL DISMISSED.